Citation Nr: 0208289	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  94-44 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a higher initial evaluation for low back 
condition, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, wife, and service representative


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

INTRODUCTION

The veteran had active service from September 1975 to July 
1984.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from April 1993 and later rating decisions by the New 
York, New York, Regional Office (RO), of the Department of 
Veterans Affairs (VA), which granted a claim of entitlement 
to service connection for a back condition and assigned a 10 
percent rating, effective from June 1988.  The veteran filed 
a notice of disagreement in May 1993, and a statement of the 
case was issued in August 1994.  The veteran perfected an 
appeal in October 1994.

In February 1995, the RO increased the evaluation to 20 
percent under diagnostic code 5295, effective from June 1988.  
Since the increase in the evaluation of the veteran's low 
back condition does not represent the maximum rating 
available for this disability, the veteran's claim for an 
increased evaluation for this condition remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35 (1993); see also Norris 
v. West, 12 Vet. App. 413, 420 (1999).  Because the veteran 
has disagreed with the initial rating assigned, the Board has 
recharacterized the issue as listed on the title page.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The veteran testified in hearings before the RO in November 
1994 and February 1996.  He also requested a hearing before 
the Board, but notified his representative that he would not 
attend.   Since there has been no motion filed for a new 
hearing, the Board will proceed with processing of the case 
as if the request for a hearing has been withdrawn.  See 
38 C.F.R. § 20.704 (2001).


FINDINGS OF FACT

1. All relevant available evidence necessary for disposition 
of the veteran's claim has been obtained by the RO.  There 
has been appropriate notice, and there is no indication of 
additional evidence that could be obtained that would 
affect the outcome as to this issue.

2. Prior to October 16, 1997, the veteran's low back 
disability was manifested primarily by moderate limitation 
of motion of the lumbar spine and moderate lumbosacral 
strain.

3. From October 16, 1997, the veteran's low back disability 
has been manifested primarily by severe lumbosacral 
strain.


CONCLUSIONS OF LAW

1. Prior to October 16, 1997, the schedular criteria for an 
evaluation in excess of 20 percent for low back 
disability, were not met. 38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.1, 4.2, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5289, 
5292, 5293, 5295 (2001).

2. From October 16, 1997, the schedular criteria for an 
evaluation of not more than 40 percent for low back 
disability are met. 38 U.S.C.A. § 1155 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5289, 5292, 
5293, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

Preliminarily, the Board notes that during the pendency of 
this claim, the Veterans' Claims Assistance Act of 2000 
(VCAA) was signed into law.  This legislation is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  Regulations implementing 
the VCAA are now published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  Except as specifically noted, 
the new regulations are effective November 9, 2000.

The Board is satisfied that throughout this appeal, all 
relevant facts have been properly developed and no further 
assistance to the veteran is required in order to comply with 
the duty to assist under the VCAA.  In reaching this 
conclusion, the Board notes that the RO has collected all 
identified medical records.  The veteran was provided notice 
of the applicable laws and regulations in the rating 
decisions and statements of the case, as well as a specific 
VCAA notice dated in February 2002.  He was also afforded 
several VA examinations, hearings at the RO in November 1994 
and February 1996, as well as a hearing before the Board 
which he canceled.  Thus VA has satisfied its duties to 
notify and to assist the veteran, and further development and 
expending of VA's resources is unwarranted.  

Adjudication of this appeal, without remand to the RO for 
further consideration under the new law, poses no risk to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (to the same effect).


Factual Background

The veteran's service medical records show that he was 
discharged by a medical board in July 1984, with a diagnosis 
of Scheuermann's disease with chronic low back pain.  August 
1985 VA x-rays showed mild scoliosis with osteochondrosis 
(Scheuermann's disease).

July 1987 private CT scan of the lower lumbar spine from L3 
to S1 showed an unremarkable appearing disc at the L4-5 
interspace without evidence of central or lateralizing 
herniation.  Facet joints and bone canal were normal.  L3-4 
interspace and L4-5 interspaces were unremarkable.  The L5-S1 
showed a normal appearing disc.  There was spina bifida of 
the lower sacral segment.  Impression was bilateral pars 
interarticularis defect at L5-S1 without disc herniation; 
normal L3-4 interspace, and unremarkable L4-5 interspace.  
July 1987 private x-rays showed deformity of the T12 
vertebral body.  Lumbar vertebral bodies were noted as normal 
in configuration with a mild scoliosis with convexity to the 
left.

In July 1987 private examination, the veteran reported a 
history of childhood intermittent back pain, continuing 
throughout the service, and during employment in the 
Sheriff's department.  Episodes were reported to be 
exacerbated by exertion, and to commence as pain in the right 
lower part of the back, which became very severe, such that 
the veteran had to take a few days off.  X-rays showed 
evidence of childhood disc disease in the upper lumbar and 
lower dorsal spine.  Between attacks, the veteran reported 
feeling fine.

On examination, he was noted as well-developed, with good 
mobility in the back.  There was no tenderness, and 
peripheral neurological examination was normal for motor 
strength, sensation and reflexes.  Hip rotation and straight 
leg raising were negative.  The physician noted impressions 
of recurrent intermittent back pain, and back exercises were 
recommended.

Private August 1987 CT (computed tomography) scan showed 
bilateral spondylolysis at L5 but no evidence of a herniated 
disc and nerve root impingement.

In a June 1988 private examination, he reported developing a 
severe attack of back pain and spasms.  He was described as 
tilted with mobility at 50 percent of normal but noted as 
improving, and permitted to return to work in two days.  No 
objective evidence of spasms were noted.

On VA examination in September 1988, he complained of pain 
and muscle spasms in the lower back with intermittent 
exacerbations which immobilized him from several days to 
weeks, the most recent occurring in June 1988, lasting four 
weeks.  During quiescent periods he was able to work without 
difficulty, to run, jog and ascend stairs.  He reported 
immobilizing exacerbations, and 10 weeks' lost work that year 
because of back pain.

Objective examination showed normal gait, balance and 
coordination.  Lumbosacral examination showed no muscle 
atrophy, tenderness, or evidence of muscle spasm.  Bowel and 
bladder control were noted as good.  Lasegue's and Patrick 
signs were negative.  He was able to squat and walk on heel 
and toes.  Linder and Ely signs were negative.

Range of motion of the lumbar spine was forward flexion 0-90 
degrees (normal 0-95); extension backward 0-30 (normal 0-35); 
lateral flexion 0-40 (normal 0-40); rotation 0-30 (normal 0-
35) degrees.  There were no significant motor or sensory 
deficits.  Diagnosis was history of intermittent lumbosacral 
spine pain, with episodes varying in severity, frequency and 
duration, and osteochondritis lumbar vertebrae (Scheuermann's 
Disease).  Lumbosacral spine x-rays showed no significant 
bony abnormality of the lumbar spine.  There was no evidence 
of fracture.

In VA orthopedic outpatient progress notes of February 1990, 
the veteran asserted a fracture of L5 from a private CT scan 
examination.  February 1990 VA x-rays showed a transitional 
segment in the lumbosacral region, degenerative articular 
changes in several areas, and probably also some degenerative 
disc disease at L5-S1 and questionably at L3-4 and L4-5.  No 
fracture was noted.

A September 1992 independent medical review by an orthopedic 
specialist concluded that the veteran's back pain was service 
related.  The Board granted service connection, and in April 
1993 the RO assigned a 10 percent rating.  The veteran 
appealed the rating.

In November 1994, the veteran and his wife testified before a 
hearing officer at the RO to the effect that he had constant 
back discomfort exacerbated by cold weather, prolonged 
standing or sitting, lasting from 3 days to 6 weeks, and only 
ameliorated by sleeping on a hard floor.  The veteran noted 
time lost from work as three and a half days in two years, 
and testified to using vacation and personal days for his 
back condition.  He testified not being able to chop wood, to 
play with his children, or go roller skating, to severely 
limited motion, severe pain, and muscle spasms.  He submitted 
numerous lay statements by his wife and acquaintances 
attesting to their observations of his back disability.

On December 1994 VA examination, he reported use of an 
elastic brace when his back "goes out", estimated as once 
or twice a month.  He worked as a custodian, mopping and 
sweeping without heavy lifting, and described an episode as 
beginning with a twinge, then tightening of the muscles, then 
pain lasting two days to six weeks.  He indicated that the 
last severe episode occurred a year prior, and several minor 
ones since then, the last of which occurred in the previous 
week and lasted one and a half days.

On examination, his back appeared normal, with no muscle 
spasm or tenderness.  There was tenderness to percussion in 
the area of L1-L2.  Range of motion was described as fairly 
good, with flexion of 80 degrees, hyperextension 22 degrees, 
both with some pain; lateral bending at 20 degrees with no 
pain; rotation to the right of 40 degrees with no pain, and 
to the left of 35 degrees, with some low back pain.  His 
carriage, posture, build and gait were all within normal 
limits.  Deep tendon reflexes were equal bilaterally and 
somewhat depressed, with slight decrease in the right knee 
jerk.  Straight leg raising was limited to 65 degrees 
bilaterally with pain in the lower back.  Diagnosis was 
chronic low back strain, probable degenerative joint disease 
of the lumbosacral spine; rule out the possibility of 
herniated IV disc.
X-rays of the lower back revealed mild levoscoliosis of the 
lumbar spine associated with minimal hypertrophic 
degenerative changes of the lumbar spine.  There was no 
evidence of associated intervertebral disc space narrowing.  
L5 was seen as a transitional vertebra demonstrating partial 
unilateral left sided sacralization.  The lumbar vertebral 
bodies were otherwise grossly normal in configuration, degree 
of mineralization and alignment.  The intervertebral disc 
spaces were well maintained.  The articular facets were 
normal without evidence of significant narrowing or 
degenerative changes.

Magnetic resonance imaging (MRI) in January 1995 showed 
multilevel disc degenerative changes, with moderate disc 
space narrowing with disk desiccation at L4-5, L3-4, and L2-
3, and mild desiccation at L1-2 and T12-L1.  Facet 
degenerative changes were seen at L5-S1.  There was no 
evidence of herniation or significant canal or foraminal 
encroachment.  By rating decision of February 1995, the 
Hearing Officer increased the rating from 10 to 20 percent 
under diagnostic code 5295, effective from June 1988.

A December 1995 VA emergency room (ER) report shows 
complaints of acute pain over the low lumbosacral region with 
sharp radiating pain to buttocks bilaterally, worse with 
movement of the back and with prolonged sitting or standing.  
Extension was limited to 10 degrees, and flexion to the 
patella.  Treatment was with Toradol, moist heat, and 
strengthening exercises. 

In an ER visit one week later, the veteran reported three 
exacerbations per year with normal periods in between.  
Complaints were pain across the left back and both buttocks.  
The examiner noted markedly limited range of motion of lumbar 
spine with marked dextroscoliosis and muscle spasms, tender 
upper lumbar spine and paraspinous muscles.  Treatment was 
with Valium, Feldene and a neurosurgical consult was 
recommended to rule out disc disease.

On VA examination of December 1995, the veteran complained of 
a dull lower back pain, exacerbated occasionally with a sharp 
lower back pain at L4-L5-S1 area with movement, or with 
weightbearing for a prolonged time.  He reported use of an 
elastic brace as needed.

On examination, he had difficulty undressing and getting on 
the examining table.  There was no fixed deformity.  The 
examiner noted mild to moderate paravertebral muscle spasm of 
the L4-L5 on the right and left side.  There was objective 
evidence of pain on motion on forward flexion.  Neurological 
examination showed normal temperature and touch of the lower 
extremities.  Motor strength was 5/5 on both upper and lower 
extremities.  Deep tendon reflexes, knee jerks and ankle 
jerks were 4+ bilaterally active and equal.  Dorsalis pedis, 
posterior tibial and femoral arterial pulsation were 4+ and 
equal on both sides.  Range of motion was forward flexion 60-
70 degrees with tenderness; lateral bending 15 degrees; 
backward extension 15 to 20 degrees with tenderness; right 
rotation 25 degrees, and left 30 degrees without tenderness.  
Diagnosis was chronic lower back pain, degenerative joint 
disease of the lumbosacral spine; rule out lumbar disc 
disease; predominant muscle spasm of the lumbar vertebrae.

The veteran testified in a February 1996 before a hearing 
officer at the RO to the effect that his low back disability 
had worsened, and that he was unable to work more than 20 
hours a week because of the severity of his low back 
disability.

February 1996 VA neurosurgical progress notes report a 
history of low back pain, without leg or radicular pain, and 
occasional bilateral buttock pain.  There was a spasmodic 
component to the back pain not related to ambulation or 
sitting.  There were no bowel or bladder complaints, and no 
weakness related to knee pain, no numbness or tingling noted 
in the legs.  Pain was noted as intermittent and severe every 
other month.  Motor strength was 5/5 in all major motor 
groups.  Sensory testing was intact.  MRI showed diffuse disc 
disease, central bulges, without neural impingement.  The 
veteran was noted as not complaining of back pain or 
radicular symptoms.  December 1996 MRI showed degenerative 
changes within a number of the lumbar discs but no evidence 
of disc herniation or spinal stenosis.  The examiner noted 
that the AP canal diameter was within normal limits, and 
facet disease was minimal.

A private May 1997 orthopedic evaluation showed recent 
exacerbation in April 1997, with severe pain and lasting six 
weeks.  He reported wearing a brace, and taking Tylenol and 
Motrin for pain.  The examiner noted that there was no 
limitation of side bending, lateral rotation or flexion.  
Tenderness was noted at the lumbosacral junction, and in the 
right and left paralumbar region.  Deep tendon reflexes were 
symmetrical and 2+ "with atrophy or weakness."

Lumbosacral x-rays suggested findings of spondylolysis at L5-
S1 on the right side, and possibly on the left, with spina 
bifida occulta present at L5-S1, and the examiner opined that 
the veteran has a chronic lumbar strain, which, by history, 
has increased over the years, requiring the use of 
medications and a brace.

On VA spine examination in October 1997, the veteran reported 
an exacerbation of back symptoms three weeks earlier for 
which he used rest, Tylenol, and an elastic brace as needed.  
He complained of constant dull lower back pain, acute 
exacerbations lasting from 3 days to 6 weeks, and worsening 
with prolonged standing, sitting or walking.  He was noted to 
walk somewhat stiffly with a slight limp on the left.  He 
complained of pain throughout all ranges of motion, and 
tended to keep his left leg extended in trying to sit down or 
stand up.  He reported a history of arthroscopic surgery on 
the left knee for a torn cartilage.

Musculature of the back was not tender to palpation.  Range 
of motion exercises showed forward flexion 82 degrees, 
backward extension 22, left lateral flexion 13, right lateral 
flexion 26, left and right rotation at 18 degrees each, all 
with objective evidence of pain on motion.  Ankle and knee 
jerks were 1 and 2+ bilaterally.  Straight leg raising was 
negative bilaterally.  X-rays showed normal lumbar lordosis 
with osteopenia and mild marginal osteophytes.  There was 
mild narrowing of the intervertebral disc space of L5-S1.  A 
spina bifida occulta of S1 was noted.  Impression was mild 
hypertrophic changes with mild narrowing of the 
intervertebral disc space of L5-S1.  A diagnosis of chronic 
lumbar sprain, and degenerative disc disease of the 
lumbosacral spine was noted.


Analysis

Ratings Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.1 (2001).  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt shall be resolved in favor 
of the claimant, and where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 38 
U.S.C.A. §§ 5100 - 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Id. at 126.

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.  In DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, the 
Court), held that in evaluating a service-connected 
disability, the Board must consider functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.

Low back disability may be evaluated under the provisions of 
38 C.F.R. Part 4, Diagnostic Codes (DC) 5289, 5292, 5293 or 
5295.  These are diagnostic codes for ankylosis of the 
lumbosacral spine, limitation of motion, intervertebral disc 
syndrome and lumbosacral strain, respectively.

Under DC 5289, a 40 percent rating is warranted when there is 
favorable ankylosis of the lumbar spine and a 50 percent 
rating is warranted when there is unfavorable ankylosis of 
the lumbar spine.  Under 38 C.F.R. § 4.71a, DC 5292, slight, 
moderate, and severe limitation of motion of the lumbar 
segment of the spine warrant 10, 20 and 40 percent 
evaluations, respectively.  Under DC 5295, a 40 percent 
evaluation is warranted for a severe lumbosacral strain with 
listing of the whole spine, marked limitation of forward 
bending in a standing position, positive Goldthwaite's sign, 
marked limitation of flexion in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of a joint space, or some of the above with 
abnormal mobility on forced motion.

Under 38 C.F.R. § 4.71a, DC 5293, a noncompensable evaluation 
is warranted for intervertebral disc syndrome which is cured 
by surgery.  Mild and moderate intervertebral disc syndrome 
warrant 10 and 20 percent evaluations, respectively.  A 40 
percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.

In cases such as this, where the claim for a higher 
evaluation stems from an initial grant of service connection 
for the disability at issue, "staged" ratings may be 
assigned.  Thus, where an initially assigned disability 
evaluation has been appealed, it is possible for a veteran to 
be awarded separate percentage evaluations for separate 
periods based on the facts found during the appeal period.  
Fenderson at 126-28.  See also Meeks v West, 12 Vet. App. 352 
(1999).

The RO has rated the service-connected low back disability 
under Diagnostic Codes 5292, 5293 and 5295.  Since there is 
no finding of ankylosis of the lumbosacral spine, DC 5289 is 
not for application.

Comparing the veteran's symptoms to criteria under DC 5293, 
the Board finds no evidence of impairment approximating 
severe recurring attacks of intervertebral disc syndrome, 
with intermittent relief.  No radicular pain was noted, and 
objective findings of neurological impairment have been 
minimal.  In September 1988 VA examination, no neurologic 
deficits were noted.  On December 1994 VA examination, there 
was no evidence of intervertebral disc space narrowing, and 
it was noted that the spaces were well maintained.  January 
1995 MRI showed no evidence of herniation or significant 
canal or foraminal encroachment.  December 1995 neurological 
examination noted pain, temperature and touch of the lower 
extremities as normal.  Deep tendon reflexes, knee jerks and 
ankle jerks were 4+ bilaterally active and equal.  In 
February 1996, VA neurosurgical notes indicated reports of 
low back pain without leg or radicular pain.  October 1997 VA 
examination noted mild narrowing of the intervertebral disc 
spaces of L5-S1, however, ankle and knee jerks were 1 and 2+ 
bilaterally and no radicular pain or other sensory deficits 
were noted.  Given these facts, the veteran's low back 
disorder does not more nearly approximate the criteria for a 
40 percent rating under this code.  38 C.F.R. § 4.7.

June 1988 to October 15, 1997

Comparing the veteran's symptoms to the criteria under DC 
5292 and DC 5295, the Board finds no evidence of impairment 
approximating a severe disability for this period.  The 
record shows subjective reports of low back pain and muscle 
spasms in September 1988, but no objective evidence of muscle 
spasms was noted, and limitation of motion was very slight, 
only 5 degrees.  On December 1994 VA examination, the 
examiner noted no objective evidence of spasm.  There was 
tenderness to percussion at L1-L2.  At that time, increased 
limitation of movement was objectively noted to be in 
slight/mild to moderate levels limited by 15 degrees on 
forward flexion, 13 degrees on backward extension, 20 degrees 
on lateral flexion and by 5 degrees on bilateral rotation, 
warranting a rating appropriate for no more than moderate 
disability.

Notably, December 1995 VA examination was conducted one week 
after the veteran was twice treated at the emergency room 
earlier that month for acute exacerbations of his low back 
disability.  Thus, although there was additional limitation 
of movement, it was more likely reflective of acute 
exacerbations of the disability, rather than of the general 
status of the disability.  No objective evidence of acute 
exacerbations are of record for 1996, although the veteran 
was seen for neurosurgical consultation in February 1996, 
when intermittent and severe pain was noted, and for MRI in 
December 1996, when degenerative changes were noted.  There 
is no competent evidence of record showing increased 
limitation of motion during quiescent periods.  
Significantly, in a report from the veteran's private 
physician, dated in May 1997, the physician noted that the 
veteran had an increasingly severe low back problem, but 
concluded that there was no limitation of motion of side 
bending, lateral flexion or rotation.

The Board finds that from June 1988 to October 1997, the 
preponderance of the evidence, notwithstanding lay statements 
to the contrary, weighs against assignment of a rating higher 
than 20 percent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (laypersons are not competent to provide evidence 
requiring medical expertise).  The objective evidence of 
record simply does not support the veteran's contentions that 
his ER visits in December 1995 were anything more than 
transient and acute exacerbations (in fact he reported at the 
time that he had 3 to 4 exacerbations per year, with normal 
periods in between), and a rating greater than 20 percent is 
not warranted under diagnostic codes 5292 or 5295.).

Period after October 16, 1997

On October 1997 VA examination, the veteran's low back 
disability showed additional limitation of motion in lateral 
flexion of 13 degrees on the left and 26 degrees on the right 
(normal is 40 degrees), and bilateral rotation limited at 18 
degrees (normal is 35 degrees).  However, forward flexion was 
noted at 82 degrees, and backward extension at 22, which were 
closer to the slight to moderate values from the December 
1994 range of motion tests.

Balanced against the evidence that forward flexion and 
extension are not appreciably changed from a moderate level 
of disability, is evidence that the VA examiner noted 
objective evidence of pain on all ranges of motion; that the 
veteran reported that exacerbations were occurring 6 times 
per year; that he used a brace as needed, and ambulated with 
a slight limp but without use of any assistive device; and 
diagnoses of degenerative joint disease of the lumbar spine, 
with mild narrowing of intervertebral disc space of L5-S1.

The Board recognizes the veteran's numerous contentions, and 
has also considered functional loss due to pain under 
38 C.F.R. § 4.40, and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.40.  The Board finds that the overall 
evidence of additional limitation of motion in lateral 
flexion and rotation, and increased frequency of 
exacerbations, provides reasonable doubt as to whether the 
overall disability picture after this examination's findings, 
is more appropriately reflected in a higher rating under DC 
5295.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Giving the veteran the benefit of the doubt, and 
with generous consideration of the above principles, the 
Board finds that the evidence is in equipoise as to the level 
of disability during this period.

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 U.S.C.A. § 5107; 38 
C.F.R. §§ 3.102, 4.3, 4.7.  Accordingly, resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the higher rating of 40 percent is warranted under DC 5295.

The percentage rating assigned for the veteran's service-
connected low back disability represents as far as can be 
determined the average impairment in earning capacity 
resulting from this condition.  38 C.F.R. § 4.1.  The RO has 
not determined whether the evidence presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. §§ 3.3.321(b)(1).  The 
Board does not have jurisdiction to adjudicate this claim in 
the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).

ORDER

The claim for an initial rating in excess of 20 percent for 
service-connected low back disability is denied.

A "staged" rating of 40 percent for service-connected low 
back disability, for the period beginning October 16, 1997, 
is granted, subject to the regulations governing the payment 
of VA monetary benefits.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

